MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order denying petitioner’s motion to reconsider and reopen.
We review the denial of a motion to reopen or a motion for reconsideration for an abuse of discretion. See Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004), amended by 404 F.3d 1105 (9th Cir.2005). The BIA did not abuse its discretion in affirming the denial of petitioner’s motion to reconsider and reopen as time-barred. See 8 C.F.R. § 1003.23(b)(1); 8 U.S.C. § 1229a(c)(6)(B). The BIA did not abuse its discretion in denying petitioner’s motion to reopen to seek protection under the Convention Against Torture, because, pursuant to 8 C.F.R. § 1208.18(b)(2)(i), petitioner was required to have filed such a motion on or before June 21,1999.
Accordingly, respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th *174Cir.1982) (per curiam) (stating standard). This petition for review is denied.
All other pending motions are denied as moot.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.